           Case 6:20-cv-00487-ADA Document 29 Filed 10/20/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a
   BRAZOS LICENSING AND                                  Case No. 6:20-cv-00487-ADA
   DEVELOPMENT,                                          Case No. 6:20-cv-00488-ADA
                                                         Case No. 6:20-cv-00489-ADA
           Plaintiff,                                    Case No. 6:20-cv-00490-ADA
                                                         Case No. 6:20-cv-00491-ADA
   v.                                                    Case No. 6:20-cv-00492-ADA
                                                         Case No. 6:20-cv-00492-ADA
   ZTE CORPORATION, ZTE (USA) INC.,                      Case No. 6:20-cv-00493-ADA
   AND ZTE (TX), INC.,                                   Case No. 6:20-cv-00494-ADA
                                                         Case No. 6:20-cv-00496-ADA
           Defendant.                                    Case No. 6:20-cv-00497-ADA

                                                         JURY TRIAL DEMANDED

                        JOINT CASE READINESS STATUS REPORT

TO THE HONORABLE COURT:

        Plaintiff WSOU Investments, LLC and Defendants ZTE Corporation, ZTE (USA) Inc, and

ZTE (TX) Inc. hereby provide the following status report in advance of the initial Case

Management Conference (CMC).

                                 FILING AND EXTENSIONS

        Plaintiff WSOU filed 11 complaints in the above-numbered cases on June 3, 2020.

Through extension, Defendants filed Motions to Dismiss or Transfer on October 9, 2020. Through

extensions, Plaintiff’s deadline to respond the Motions to Dismiss is November 9, 2020.

                           RESPONSES TO THE COMPLAINTS

        Defendants filed Motions to Dismiss or Alternatively Transfer all of the cases on October

9, 2020.




                                              –1–
          Case 6:20-cv-00487-ADA Document 29 Filed 10/20/20 Page 2 of 4




                                      PENDING MOTIONS

       Each Defendant filed Motions to Dismiss or Alternatively Transfer in each of the 11 cases

challenging the venue as improper. There are no other pending motions. With the granted

extensions, Plaintiff has until November 9 to respond.

                     RELATED CASES IN THIS JUDICIAL DISTRICT

       The above-numbered cases were all filed by Plaintiff against Defendants in this District.

There are no known related cases.

                           IPR, CBM, AND OTHER PGR FILINGS

       There are no known IPR, CBM, or other PGR filings with respect to the patents asserted

in the above-numbered cases.

                    NUMBER OF ASSERTED PATENTS AND CLAIMS

       Plaintiff has asserted one patent in each of the above 11 suits; Plaintiff has not yet disclosed

its asserted claims. Plaintiff will timely serve its infringement contentions including the asserted

claims pursuant to any order set forth in the Order Governing Proceedings.

                            APPOINTMENT OF TECHNICAL ADVISOR

       The parties believe appointment of a technical adviser would be beneficial due to the highly

technical aspects of these cases.

                                MEET AND CONFER STATUS

The parties raise the following pre-Markman issues:

       Conduct of Markman Hearing – the parties understand that the Court has scheduled these

cases for Markman on May 20-21, 2021. The parties are meeting and conferring and will make a

proposal to the Court for orderly presentation of the claim construction issues presented in the

above-numbered cases over the two days allocated for hearing.




                                                –2–
         Case 6:20-cv-00487-ADA Document 29 Filed 10/20/20 Page 3 of 4




        Protective Order –      the parties anticipate     submitting a proposed form of

protective/confidentiality order, or their limited disputes regarding such an order, in the coming

days.



Date: October 20, 2020               Respectfully submitted,

                                             By:    /s/ James L. Etheridge

                                             James L. Etheridge
                                             Texas Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas Bar No. 24036997
                                             Brett A. Mangrum
                                             Texas Bar No. 24065671
                                             Travis L. Richins
                                             Texas Bar No. 24061296
                                             Jeff Huang
                                             Etheridge Law Group, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, TX 76092
                                             Tel.: (817) 470-7249
                                             Fax: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Brett@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com
                                             Jeff@EtheridgeLaw.com

                                             Mark D. Siegmund
                                             State Bar No. 24117055
                                             mark@waltfairpllc.com
                                             Law Firm of Walt, Fair PLLC.
                                             1508 North Valley Mills Drive
                                             Waco, Texas 76710
                                             Telephone: (254) 772-6400
                                             Facsimile: (254) 772-6432

                                             Counsel for Plaintiff WSOU Investments, LLC


                                             /s/ Erick Robinson
                                             Dunlap, Bennett & Ludwig PLLC



                                              –3–
Case 6:20-cv-00487-ADA Document 29 Filed 10/20/20 Page 4 of 4




                           Erick Robinson
                           State Bar No. 24039142
                           7215 Bosque Blvd.,
                           Waco, TX 76710
                           Telephone: (254) 870-7302
                           Facsimile: (713)583-9737
                           Email:erobinson@dbllawyers.com

                           David R. Keesling,
                           OK Bar No. 17881
                           Timothy S. Kittle,
                           OK Bar No. 219796660
                           South Sheridan Road, Suite 250
                           Tulsa, Oklahoma 74133
                           (918) 998-9350 Telephone
                           (918) 998-9360 –Facsimile
                           dkeesling@dbllawyers.com
                           kittle@dbllawyers.com

                           Attorneys for Defendants




                            –4–
